Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about September 25, *3332001, which, to the extent appealed from, denied that branch of plaintiff’s motion seeking summary judgment as to liability on his Labor Law § 240 (1) claim, unanimously affirmed, without costs.
The court properly denied plaintiff summary judgment as to liability on his Labor Law § 240 (1) claim since the evidence submitted on the motion raises triable issues of fact as to whether plaintiff’s fall and injury were attributable in some measure to the inadequacy of the ladder as a safety device for his work (see Grogan v Norlite Corp., 282 AD2d 781 [2001]; Weber v 1111 Park Ave. Realty Corp., 253 AD2d 376 [1998]). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Mar-low, JJ.